CCA 20130671. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is granted and the decision of the United States Army Court of Criminal Appeals is affirmed.*

 It is noted that the military judge neglected to seal the exhibits and transcript relative to a notice to offer evidence under M.R.E. 412. Accordingly, the Clerk is directed to seal the record at pages 85-97 and Appellate Exhibits XXXIX and XXX.